DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/20, 10/19/2020 and on 08/10/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (2014/0291793).							Re claim 1, Tanaka teaches a photo-detecting apparatus (Figs. 1-7), comprises: .
Re claim 2, Tanaka teaches the photo-detecting apparatus according to claim 1, wherein each of the subpixels [52-54] further comprises two second conductive contacts (63, Fig. 7), wherein the detection region (21) is between the two second conductive contacts (63).
Re claim 3, Tanaka teaches the photo-detecting apparatus according to claim 2, further comprising an isolation region (22, Fig. 7), wherein the detection regions (21) of the N subpixels of the pixel are surrounded [61] by the isolation region (22).
Re claim 5, Tanaka teaches the photo-detecting apparatus according to claim 3, wherein each of the subpixels [52-54] further includes two first doped regions (31, 32, Fig. 2) under the respective first conductive contact (72).
Re claim 6, Tanaka teaches the photo-detecting apparatus according to claim 5, wherein each of the subpixels [52-54] further includes two second doped regions (31, 37) under the respective two second conductive contact (63), and each of the second doped regions (31, 37) is of a second conductivity type (P) different from a first conductivity type (N) of each of the first doped regions (31, 32).
Re claim 7, Tanaka teaches the photo-detecting apparatus according to claim 1, wherein the pixel (2) further includes an absorption region [55], wherein the detection regions (21) of the N subpixels are in the same absorption region [55].		Re claim 20, Tanaka teaches the imaging system of claim 7, further comprising a processing unit (1, Fig. 1) capable of processing the photo-carriers generated by the receiver unit (Fig. 1). 
Re claim 11, Tanaka teaches the photo-detecting apparatus according to claim 3, wherein the isolation region (22) is outside of the absorption region [55] and physically separated from the absorption region (Fig. 3).
Re claim 12, Tanaka teaches the photo-detecting apparatus according to claim 5, wherein the pixel (2) further comprises a third doped region (37) between two adjacent subpixels of the N subpixels (Fig. 3), and the third doped region (37) is separated from the first doped regions (31, 32) of the two adjacent subpixels, wherein the third doped region (37) is of a conductivity type (P) different from the first conductivity type (N).
Re claim 13, Tanaka teaches the photo-detecting apparatus according to claim 6, wherein one of the subpixels further comprise a counter-doped region (33) overlapped with a portion of one of the first doped regions (31, 32) of the subpixel, wherein the counter-doped region (33) is of a conductivity type (P) different from the first conductivity type (N).
Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (2014/0291793).							
Re claim 18, Tanaka teaches a photo-detecting apparatus (Figs. 1-7), comprises:													a first pixel (2) and a second pixel (2) adjacent (Fig. 1) to the first pixel (2), wherein each of the first pixel and a second pixel (3, Fig. 1) comprises:		.
Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (2014/0291793).	
Re claim 19, Tanaka teaches an imaging system (Figs. 1-7) comprising:			a transmitter unit capable of emitting light [48]; and						a receiver unit (1) comprising an image sensor (8) comprising: 				a photo-detecting apparatus (3), comprising:							a plurality of pixels (2), wherein each of the pixels comprises:				N subpixels ([52-54], Fig. 2), wherein each of the subpixels comprises a detection region (21) and two first conductive contacts (72, Figs. 7), wherein the detection region (21) is between the two first conductive contacts (72) and the detection region (21) is configured to absorb photons having a wavelength [55], and to generate photo-carriers from the absorbed photons [55];						wherein N is a positive integer and is >2 (52-54], Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2014/0291793) in view of Na et al. (2017/0131389).
Re claim 14, Tanaka teaches the photo-detecting apparatus according to claim 2, wherein the pixel comprises 2N readout circuits and 2N control signals (8), 		yet remains explicitly silent to two of the readout circuits are electrically coupled to the respective first conductive contact of one of the subpixels, and two of the control signals circuits are electrically coupled to the respective second conductive contacts of one of the subpixels.
Na teaches a high-speed light sensing apparatus (100, Fig. 1A), wherein two of the readout circuits (124, 134) are electrically coupled to the respective first conductive contact (126, 136) of one of the subpixels [29], and two of the control signals circuits (122, 132) are electrically coupled to the respective second conductive contacts (128, 138) of one of the subpixels [29].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Tanaka as taught by Na since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 15, Tanaka teaches the photo-detecting apparatus according to claim 
Na teaches a high-speed light sensing apparatus (100, Fig. 1A), wherein the pixel comprises a common readout circuit (124, 134) electrically to one of the first conductive contacts (126) of one of the subpixels [29] and one of the first conductive contacts (136) of another one of the subpixels [29].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Tanaka as taught by Na since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.			
Re claim 16, Tanaka teaches the photo-detecting apparatus according to claim 2, 													yet remains explicitly silent to wherein the pixel comprises a common control signal electrically to one of the second conductive contacts of one of the subpixels and one of the second conductive contacts of another one of the subpixels.			Na teaches a high-speed light sensing apparatus (100, Fig. 1A), wherein the pixel comprises a common control signal (122, 132) electrically to one of the second conductive contacts (128) of one of the subpixels [29] and one of the second conductive contacts (138) of another one of the subpixels [29].				
Re claim 17, Tanaka teaches the photo-detecting apparatus according to claim 1, 													yet remains explicitly silent to wherein the photo-detecting apparatus further comprises multiple optical elements over the respective subpixel.
Na teaches a high-speed light sensing apparatus (500, Fig. 5A), wherein the photo-detecting apparatus (500) further comprises multiple optical elements over the respective subpixel [117-118].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Tanaka as taught by Na since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.	
Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 4, Tanaka teaches the photo-detecting apparatus according to claim 3,	yet remains explicitly silent to wherein a minimum width between the first conductive contacts of the two adjacent subpixels is less than a width of the isolation region from a cross-sectional view of the photo-detecting apparatus.
Re claim 8, Tanaka teaches the photo-detecting apparatus according to claim 7,	yet remains explicitly silent to wherein a minimum width between the first conductive contacts of the two adjacent subpixels is less than a width of the absorption region from a cross-sectional view of the photo-detecting apparatus. 		Re claim 9, Tanaka teaches the photo-detecting apparatus according to claim 6,	yet remains explicitly silent to wherein the pixel further includes an absorption region, wherein the first doped regions and the second doped regions of the N subpixels are in the same absorption region.
Claim 10 is objected to for at least depending form objected claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/21/22